Title: To Thomas Jefferson from David Humphreys, 9 September 1792
From: Humphreys, David
To: Jefferson, Thomas


Lisbon, 9 Sep. 1792. Since his last of 12 Aug. TJ has undoubtedly learned of the bloodshed in Paris, the provisional suspension of the King of France, the convocation of a new national convention on the 20th of this month, and the retreat of Poland to the old government. The Queen’s condition has worsened after Dr. Willis’s departure and the Princess of Brazil is believed to be pregnant. A letter from Church mentions that he has received unofficial news of his appointment as consul at Lisbon and will set out upon receipt of his commission. Unfortunately, Wingate has erroneously assured Church that,  according to information received from TJ, the Portuguese government allows the American consul 300 guineas per annum to make up for the inadequacy of consular fees.
“Having just received certain intelligence that a negociation is secretly carrying on for establishing a commercial Treaty between Portugal and Naples, in which very great exclusive privileges are proposed to be granted to each; and particularly to the latter that of furnishing all the Wheat which shall be wanted for the use of the former: I asked an interview with the Secretary of State for foreign Affairs to converse on the subject. The Neapolitan Minister here is indefatigable in pressing the conclusion of the Treaty. And the new Portuguese Minister at Naples (who is Son to the Prime Minister of this Court) has interested himself in the success of it. To prevent, if possible, a measure so full of impolicy in general and injury to the U.S. in particular, I shall beg leave to be permitted to offer such temperate and firm arguments and remonstrances, as the nature of the case may seem to dictate and authorise.”

P.S. The captain of a vessel that left Havre de Grace eight days ago reports that Lafayette and several distinguished officers fled to England. But a vessel from Bordeaux brings news that Lafayette retired to Germany, and a third account has it that he was arrested by authority of the National Assembly. The gap in the Spanish and Portuguese newspapers is owing to their irregular arrival.
16 Sep. 1792. It is now certain that Lafayette escaped to Liege and was then detained by the Austrians. “It is thought he must have lost his life from the madness of the prevalent party, had he continued in France.”

